EXHIBIT 10.04

 
RedChip Securities, Inc.
5755 North Point Parkway, Suite 3
Alpharetta, GA 30022
770-410-1040  Office     678-949-0373 Cell    404-921-9639 Fax
 
 
April 14, 2009
 
 
Kathleen Karloff
CEO of INVO Bioscience, Inc.
100 Cummings Center
Suite 421e
Beverly, Mass 01915
 
Dear Ms. Karloff,
 
RedChip Securities, Inc. (“RedChip”) a broker-dealer registered with the
Securities and Exchange Commission (“SEC”) and a member in good standing of the
Financial Industry Regulatory Authority, Inc., would be pleased to serve as
investment banker and placement agent for INVO Bioscience, Inc.,(the “Company”),
in connection with the current growth plans of the Company and the funding
thereof. The initial terms of the engagement shall be for 120 days on a
non-exclusive basis from the date of this agreement. The engagement may be
extended at the sole discretion of the Company.
 
The Services of RedChip
 
In its role as investment banker, RedChip shall provide the following services:
 
·  
Use our best efforts to secure up to $5,000,000 in private placement of the
companies securities on a best efforts basis,

 
·  
Evaluate the Company’s capital requirements for funding current growth,



·  
Assist in the structure of the securities to be used to complete the funding,

 
Compensation
 
In connection with the services to be provided, as outlined above, the Company
shall pay to RedChip fees in the following manner: However all fees and
commissions are subject to the rights granted within the termination clause.
 
·  
For its role as investment banker RedChip shall receive a fee equal to $8,000
payable in four equal installments of $2,000. The first installment is due upon
the execution of this agreement and every thirty days thereafter until the
balance is paid.



·  
75,000 shares of restricted shares of INVO Common stock to be issued upon
execution of this agreement.



·  
For the placement of common or preferred stock and any convertible/redeemable
debt RedChip shall receive 10% of the principal amount raised at each closing.

 
·  
Additionally RedChip shall receive 10% warrant coverage for any equity or
sub-debt placed. The warrants shall be for five years and shall be exercisable
at 10% above the offering price or conversion price and have piggyback
registration rights. All warrants shall be covered in a separate warrant
agreement.


 
·  
RedChip shall also be reimbursed for any pre-approved out of pocket expenses.

 
 
 

--------------------------------------------------------------------------------

 
 
The Company agrees that if RedChip directly introduces the Company, during the
term of this agreement to any person(s) or entity that within two years from the
termination date of this agreement, provides any equity or debt financing to the
Company or any affiliate thereof, the Company shall pay the fees as stated in
this agreement. Upon the termination of this agreement RedChip shall provide a
list of investors that have been approached by RedChip to the Company for
approval for payment under this agreement.
 
Termination
 
The Company shall have the right to terminate this agreement upon giving 30 days
written notice. Upon termination by either party all expenses, advisory fees and
commissions earned shall be paid immediately.
 
Notices
 
Except as otherwise specifically agreed, all notices and other communications
made under this agreement shall be in writing and when delivered in person by
certified mail-return receipt requested, by recognized commercial carrier or by
facsimile transmission, shall be deemed given on the same day if delivered on a
business day during normal business hours, or on the first business day
following delivery in person or by facsimile outside normal business hours, or
on the date indicated on the return receipt requested. All notices sent shall be
sent to the representatives of the party to be notified at the addresses
indicated respectively below, or at such other addresses as the parties to be
notified may from time to time by like notice hereafter specify:
 
If to the Company:                                               Kathleen
Karloff
CEO of INVO Bioscience, Inc.
100 Cummings Center
Suite 421e
Beverly, Mass 01915

 
If to RedChip Securities, Inc.:                             Mr. Timothy Moody,
President
5755 North Point Parkway
Suite 3
Alpharetta, GA 30022
 
Indemnification
 
The Company and RedChip each agree, to the extent allowed under governing law,
to indemnify and hold the other party harmless from any claim, demand, suit,
loss, or liability which the indemnified party may sustain as a result of the
indemnifying party’s breach of its duties to the indemnifying party’s errors or
omissions and from the reasonable expenses of the indemnified party, including
attorney’s fees, incurred in connection with such claims and damages
(collectively “Damages”). As a condition precedent to asserting a right of
indemnity, the party seeking indemnification shall have given the indemnifying
party timely written notice of the assertion of the claim to which the right of
indemnification is claimed to exist.

 
Representations and Warranties
 
All communication and information provided by the Company to RedChip, whether
written or oral, with respect to operations and profitability is true and
accurate. RedChip may rely on the accuracy thereof.
 
The financial statements of the Company as presented to RedChip together with
the related schedules and notes present fairly the financial position of the
Company and the results of its operations and the changes in its financial
position at the respective dates and for the respective periods for which they
apply; such financial statements have been prepared in accordance with generally
accepted accounting principles consistently applied, throughout the periods
indicated except as otherwise stated therein.
 
The Company is not in default, in the performance of any obligation, agreement
or condition contained in any debenture, note, loan agreement or other evidence
of indebtedness of the Company.  Except with respect to such defaults which have
been waived in writing or for which consents have been obtained in writing, the
execution and delivery of this agreement and the consummation of the
transactions herein contemplated, will not conflict with or result in a breach
of any of the terms, conditions or provisions of, or constitute a default under,
the certificate of incorporation, as amended, or bylaws of the Company, any
note, indenture, mortgage, deed of trust, or other agreement or instrument to
which the Company is a party or by which it or any of its property is bound, or
any existing law, order, rule, regulation, writ, injunction, or decree of any
government, governmental instrumentality, agency or body, arbitration tribunal
or court, domestic or foreign, having jurisdiction over the Company or its
property.
 
The Company is duly incorporated and validly existing, is in good standing as a
corporation under the laws of Nevada with full corporate power and the authority
to own its property and conduct its business, present and proposed, and the
Company has full corporate power and authority to enter into this agreement. The
Company is duly qualified and in good standing as a domestic corporation in each
jurisdiction in which it owns or leases real property or transacts business
requiring such qualification, except where the failure to so qualify or to be in
good standing would not result in a material adverse effect on the Company.
 
Confidentiality
 
In connection with the engagement, RedChip shall have access to confidential
materials of the Company.  RedChip, its shareholders, employees and agents shall
keep all such information strictly confidential in whatever form so received,
and shall execute a confidentiality agreement if so requested by the Company,
and RedChip agrees that the Company shall be entitled to equitable and
injunctive relief including damages in the event RedChip breaches any of its
confidentiality obligations to the Company.
 
Entire Agreement, Governing Law, and Severability
 
 
 

--------------------------------------------------------------------------------

 
 
This agreement sets forth the entire understanding of the parties relating to
the subject matter hereof and supersedes and cancels any prior communications,
understanding and agreements.  This agreement cannot be modified or changed, nor
can any of its provisions be waived, except by written agreement executed by
both parties hereto.
 
This agreement shall be governed by and construed in accordance with the laws of
the State of Georgia.  The parties hereto agree to submit to arbitration any
action or dispute arising under the agreement or any action to enforce the terms
hereof.  Such arbitration shall be determined pursuant to the procedure and
rules as prescribed and adopted by the Financial Industry Regulatory Authority,
Inc. (“FINRA”). If FINRA agrees, one arbitrator shall settle any arbitration
between the two parties.
 
If any term, provision, covenant or restriction contained in the agreement is
held by a court of competent jurisdiction or other authority to be invalid,
void, unenforceable or against its regulatory policy, the remainder of the
terms, provisions, covenants and restriction contained in the agreement shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated.
 
Acceptance
 
Please confirm your acceptance of the foregoing terms of the agreement by
signing on behalf of the Company, then returning two (2) executed originals of
the agreement to RedChip Securities, Inc.
                                       

  Very truly yours,                 RedChip Securities, Inc.          
 
By:
/s/Tim Moody                                     Timothy C. Moody      
President  

 
 
I have read the foregoing and hereby agree to the terms and conditions contained
herein this 14th day of April 2009.
 
 

  INVO Bioscience, Inc.          
 
By:
/s/ Kathleen Karloff                              Kathleen Karloff       CEO    
     

 
 
 
RedChip Securities, Inc.
5755 North Point Parkway, Suite 3
Alpharetta, GA 30022
770-410-1040  Office     678-949-0373 Cell    404-921-9639 Fax
 
 
 

--------------------------------------------------------------------------------

 